Case 1:11-cr-00303-NGG Document 605 Filed 02/05/21 Page 1 of 2 PageID #: 8880




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      UNITED STATES OF AMERICA,
                                                                MEMORANDUM & ORDER
                                                                   11-CR-303 (NGG)
                    -against-
      RICKY HOLLENQUEST,
                                 Defendant.

            NICHOLAS G. GARAUFIS, United States District Judge.
            Before the court is Defendant Ricky Hollenquest’s pro se motion for
            compassionate release. (Mot. for Compassionate Release (“Mot.”)
            (Dkt. 600); Gov’t Opp. to Mot. for Compassionate Release (“Opp.”)
            (Dkt. 601).) Mr. Hollenquest, who was serving multiple state sentences
            at the time he pleaded guilty to federal charges in this court, argues
            that he should be granted early release because of a sentence miscal-
            culation that has led to an “unlawful extension of incarceration.” (Mot.
            at 4.)
            Mr. Hollenquest’s motion is without merit. First, unlike a challenge to
            the imposition of a sentence, which is properly brought pursuant to
            U.S.C. § 2255, “a petition for a writ of habeas corpus pursuant to 28
            U.S.C. § 2241 is the vehicle for a federal prisoner’s challenges to the
            execution of his sentence such as calculations by the Bureau of Prisons
            of the credit to be given for other periods of detention.” Ortiz-Alvear
            v. Lappin, No. 08-cv-268 (JG), 2008 WL 2242559, at *2 (E.D.N.Y. May
            29, 2008). And a § 2241 petition must be brought in the district in
            which the petitioner is imprisoned—which, in Mr. Hollenquest’s case,
            is the Middle District of Pennsyvlannia, not this court. See Rumsfeld v.
            Padilla, 542 U.S. 426, 447 (2004). Furthermore, Mr. Hollenquest has
            failed to exhaust his administrative remedies, because he did not raise
            any challenge to his sentence calculation to the BOP before seeking
            relief from this court. See 18 U.S.C. § 3582(c)(1)(A). Accordingly, Mr.
            Hollenquest’s motion is DENIED.




                                               1
Case 1:11-cr-00303-NGG Document 605 Filed 02/05/21 Page 2 of 2 PageID #: 8881




               Mr. Hollenquest pleaded guilty to two counts of Hobbs Act robbery
               conspiracy, in violation of 18 U.S.C. § 1951(a), and one count of using
               a firearm in furtherance of these crimes, in violation of 18 U.S.C. §
               924(c). As the Government notes, see Opp. at 1 n.1, Mr. Hollenquest
               may have a basis to challenge his sentence in light of the Supreme
               Court’s decisions in Davis v. United States, 139 S. Ct. 2319 (2019) and
               Johnson v. United States, 135 S. Ct. 2551 (2015).
      SO ORDERED.


      Dated:      Brooklyn, New York
                  February 4, 2021

                                                              _/s/ Nicholas G. Garaufis_
                                                              NICHOLAS G. GARAUFIS
                                                              United States District Judge




                                                 2
